DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2021 has been entered.
Claim Objections
In claims 24 and 25, the phrase “… one or more [[indentation]] indentations or [[slot]] slots.” should be changed for proper grammar. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-17 and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Horvath; Christopher et al. (US 20160354245 A1) in view of Arce; Raul Olvera (US 3491757 A).  
Regarding claim 1, Horvath discloses a system for deploying an intraocular shunt (¶ [0002], devices and ab externo methods of implanting an intraocular shunt into an eye; ¶ [0019], an injector docking device; ¶ [0252], injectors described in U.S. Pat. No. 6,007,511, U.S. Pat. No. 6,544,249 … and U.S. Patent Application No. 62/170,338 … incorporated by reference herein), the system comprising:
an intraocular shunt inserter comprising a housing having a distal end portion (¶ [0258], FIGS. 3A-5, embodiment of an injector docking device 72 having a body 73; ¶ [0310], FIG. 21, the injector 300 can comprise … a housing 312; ¶ [0326], FIGS. 27-29, an injector 500 can be provided that comprises a housing 502; ¶ [0348], FIGS. 32-34, the injector 600 can comprise a housing 602);
a needle extending from the distal end portion (¶ [0310], FIG. 21, needle 310; ¶ [0328], FIGS. 27-29, needle 522; ¶ [0349], FIGS. 32-34, needle 620); and
a deflector component releasably attachable to the distal end portion of the inserter (¶ [0030], Clause 12 … wherein the support component is detachable from an intraocular shunt inserter; ¶ [0259], FIG. 3A, an inner profile of the needle support component 74 can closely match an outer profile of the needle 92, sleeve 91, or other portion of the injector 90); 
the deflector component having a needle guide configured to receive the needle of the inserter therein (¶ [0259], port 78, such as an elongate aperture, lumen, or bore that defines a needle axis 94; ¶ [0270], FIG. 7, needle or injector guidance port or bore 122 into which a needle of a delivery device can be passed; ¶ [0333], FIGS. 28 and 29, the injector docking device 504 can comprise a neck section 548; ¶ [0348], FIGS. 32-34, the injector 600 can comprise a housing 602 and a neck section 606);
wherein the needle guide maintains the needle in a bent configuration (¶ [0332], FIG. 28, the longitudinal axis 540 can extend transversely relative to the longitudinal axis 542 at an angle 544 of between about 0 degrees and about 60 degrees; ¶ [0348], FIGS. 32-34, longitudinal axes 610, 612 … can extend transversely relative to each other at an angle 544 of between about 0 degrees and about 60 degrees). 
  Horvath teaches the invention substantially as claimed by Applicant with the exception of an indexing structure and an alignment index comprising grooves. Arce discloses a plastic hypodermic syringe with a tip connector (col. 1, lines 13-16; col. 1, lines 40-53), comprising: 
a housing having a distal end portion (col. 3, lines 42-50, Figs. 1a, 1b, syringe 10; col. 3, lines 51-57, reduced tip 16);
an indexing structure disposed along the distal end portion (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of slots 36 in the tip 16); and 
a tubular component releasably attachable to the distal end portion of the inserter (col. 3, lines 58-68, Fig. 1a, intermediate "Leur-Lok" type needle receptor 20);
the tubular component having an alignment index (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of registering ribs 36' extending internally from the wall of the needle receptor 20); and 
wherein the alignment index comprises one or more longitudinally extending grooves that extend radially relative to the housing (Figs. 10a, 10b, plurality of slots 36 in the tip 16 are formed as longitudinally extending grooves); and
can be releasably engaged with the indexing structure of the housing (claim 1, a tip adapted to receive a removable needle sealingly carried by the cylinder);
to define a rotational orientation of the tubular component relative to the housing and to resist rotational movement of the tubular component relative to the housing (col. 3, lines 36-41, in some cases … it is essential that there be no rotative movement between the two elements and therefore various means have been shown in the modifications of the intermediate member or members to prevent rotative relation with the cylinder; col. 4, lines 41-47, in all of the forms described in FIGS. 1a to 10b, the interned lip 24 snaps into place in annular recess 17 … each of the forms employs means for preventing turning relation between the tip and the receptor). 
Arce detachably joins a housing with a detachable component using an alternative structure. Arce also prevents undesired rotation between the housing and detachable component (col. 1, lines 54-57, to provide a tip connection … in which said tip connection has a positive non-turning and airtight connection with the cylinder). This type of connection will transmit torque more effectively to the detachable component joined to the end of the syringe. One would be motivated to modify Horvath with the indexing structure and longitudinally extending grooves of Arce since Horvath calls for at least one embodiment of a detachable deflector component (Figs. 3-5, 10). Therefore, it would have been obvious to modify Horvath with the indexing structure and grooves of Arce in order to transmit torque more effectively.  

Regarding claim 8, Horvath discloses an inserter device for deploying an intraocular shunt (¶ [0002], devices and ab externo methods of implanting an intraocular shunt into an eye; ¶ [0019], an injector docking device; ¶ [0252], injectors described in U.S. Pat. No. 6,007,511, U.S. Pat. No. 6,544,249 … and U.S. Patent Application No. 62/170,338 … incorporated by reference herein), the device comprising: 
a housing (¶ [0258], FIGS. 3A-5, embodiment of an injector docking device 72 having a body 73; ¶ [0310], FIG. 21, the injector 300 can comprise … a housing 312; ¶ [0326], FIGS. 27-29, an injector 500 can be provided that comprises a housing 502; ¶ [0348], FIGS. 32-34, the injector 600 can comprise a housing 602);
a shunt deployment mechanism disposed within the housing (¶ [0300], pusher rod 232; ¶ [0316], FIG. 22, pusher rod 330; ¶ [0359], FIG. 35B, pusher rod 682);
a deformable hollow needle coupled to the housing and the deployment mechanism for delivering an intraocular shunt (¶ [0310], FIG. 21, needle 310; ¶ [0328], FIGS. 27-29, needle 522; ¶ [0349], FIGS. 32-34, needle 620); and 
a deflector component releasably attachable to a distal end portion of the housing (¶ [0030], Clause 12 … wherein the support component is detachable from an intraocular shunt inserter; the deflector component comprising a coupling body ¶ [0259], FIG. 3A, an inner profile of the needle support component 74 can closely match an outer profile of the needle 92, sleeve 91, or other portion of the injector 90); and
a needle guide positionable against a portion of the needle (¶ [0259], port 78, such as an elongate aperture, lumen, or bore that defines a needle axis 94; ¶ [0270], FIG. 7, needle or injector guidance port or bore 122 into which a needle of a delivery device can be passed; ¶ [0333], FIGS. 28 and 29, the injector docking device 504 can comprise a neck section 548; ¶ [0348], FIGS. 32-34, the injector 600 can comprise a housing 602 and a neck section 606);
to cause the needle to be positioned in a bended configuration (¶ [0332], FIG. 28, the longitudinal axis 540 can extend transversely relative to the longitudinal axis 542 at an angle 544 of between about 0 degrees and about 60 degrees; ¶ [0348], FIGS. 32-34, longitudinal axes 610, 612 … can extend transversely relative to each other at an angle 544 of between about 0 degrees and about 60 degrees).
This rejection combines features from various embodiments in Horvath. Regarding the rationale and motivation to combine the detachable and bending features of Horvath into a single embodiment, see discussion of claim 1 above. 
Horvath teaches the invention substantially as claimed by Applicant with the exception of an indexing structure and an alignment index comprising grooves. Arce discloses a syringe with a tip connector (col. 1, lines 13-16; col. 1, lines 40-53), comprising: 
a housing (col. 3, lines 42-50, Figs. 1a, 1b, syringe 10; col. 3, lines 51-57, reduced tip 16);
an indexing structure (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of slots 36 in the tip 16); and 
a tubular component (col. 3, lines 58-68, Fig. 1a, intermediate "Leur-Lok" type needle receptor 20);
the tubular component having an alignment index (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of registering ribs 36' extending internally from the wall of the needle receptor 20); and 
wherein the alignment index comprises one or more longitudinally extending grooves that extend radially (Figs. 10a, 10b, plurality of slots 36 in the tip 16 are formed as longitudinally extending grooves).
Arce detachably joins a housing with a detachable component and prevents undesired rotation (col. 1, lines 54-57). Regarding rationale and motivation to modify Horvath with the indexing structure and longitudinally extending grooves of Arce, see discussion of claim 1 above. 

Regarding claim 14, Horvath discloses a method of operating an intraocular shunt inserter (¶ [0002], devices and ab externo methods of implanting an intraocular shunt into an eye; ¶ [0117], Clause 99. An ab externo method of placing an intraocular shunt into an eye), the method comprising: 
providing an inserter device for deploying an intraocular shunt, the device comprising a housing having a distal end portion (¶ [0258], FIGS. 3A-5, embodiment of an injector docking device 72 having a body 73; ¶ [0310], FIG. 21, the injector 300 can comprise … a housing 312; ¶ [0326], FIGS. 27-29, an injector 500 can be provided that comprises a housing 502; ¶ [0348], FIGS. 32-34, the injector 600 can comprise a housing 602);  
a shunt deployment mechanism disposed within the housing (¶ [0300], pusher rod 232; ¶ [0316], FIG. 22, pusher rod 330; ¶ [0359], FIG. 35B, pusher rod 682); and 
a deformable hollow needle coupled to the housing and the deployment mechanism for delivering an intraocular shunt (¶ [0310], FIG. 21, needle 310; ¶ [0328], FIGS. 27-29, needle 522; ¶ [0349], FIGS. 32-34, needle 620);
inserting the needle into a needle guide of a deflector component (¶ [0259], port 78, such as an elongate aperture, lumen, or bore that defines a needle axis 94; ¶ [0270], FIG. 7, needle or injector guidance port or bore 122 into which a needle of a delivery device can be passed; ¶ [0333], FIGS. 28 and 29, the injector docking device 504 can comprise a neck section 548; ¶ [0348], FIGS. 32-34, the injector 600 can comprise a housing 602 and a neck section 606);
to cause the needle to be positioned in a bended configuration (¶ [0332], FIG. 28, the longitudinal axis 540 can extend transversely relative to the longitudinal axis 542 at an angle 544 of between about 0 degrees and about 60 degrees; ¶ [0348], FIGS. 32-34, longitudinal axes 610, 612 … can extend transversely relative to each other at an angle 544 of between about 0 degrees and about 60 degrees); and 
coupling the deflector component to the distal end portion of the housing with a coupling body of the deflector component positioned against the distal end portion (¶ [0030], Clause 12 … wherein the support component is detachable from an intraocular shunt inserter; the deflector component comprising a coupling body ¶ [0259], FIG. 3A, an inner profile of the needle support component 74 can closely match an outer profile of the needle 92, sleeve 91, or other portion of the injector 90).
This rejection combines features from various embodiments in Horvath. Regarding the rationale and motivation to combine the detachable and bending features of Horvath into a single embodiment, see discussion of claim 1 above. 
Horvath teaches the invention substantially as claimed by Applicant with the exception of an indexing structure and an alignment index. Arce discloses a syringe with a tip connector (col. 1, lines 13-16; col. 1, lines 40-53), comprising: 
a housing (col. 3, lines 42-50, Figs. 1a, 1b, syringe 10; col. 3, lines 51-57, reduced tip 16);
an indexing structure (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of slots 36 in the tip 16); and 
a tubular component (col. 3, lines 58-68, Fig. 1a, intermediate "Leur-Lok" type needle receptor 20);
the tubular component having an alignment index (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of registering ribs 36' extending internally from the wall of the needle receptor 20); and 
wherein the alignment index comprises one or more longitudinally extending grooves that extend radially relative to the housing (Figs. 10a, 10b, plurality of slots 36). 
Arce detachably prevents undesired rotation between a housing and detachable component, and provides a coupling that will transmit torque more effectively. Regarding rationale and motivation to modify Horvath with the indexing structure and longitudinally extending grooves of Arce, see discussion of claim 1 above.

Regarding claims 2, 3, 9-11, 15 and 16, Horvath discloses a system and method wherein the needle guide comprises a hollow shaft (¶ [0299], needle 222; ¶ [0303], the shunt 230 can be advanced by the actuation of the pusher rod 232 until reaching a position as illustrated in FIG. 15; ¶ [0316], FIG. 22, shunt 332 disposed within the needle 300);
wherein in the bent configuration, the needle is bent at an angle of between about 6 degrees to about 10 degrees (¶ [0332], angle 544 of between about 0 degrees and about 60 degrees);
wherein the needle guide comprises a bend at an angle of between about 0 degrees to about 15 degrees (¶ [0332], angle 544 of between about 0 degrees and about 60 degrees);
wherein the needle guide comprises a bend at an angle of between about 4 degrees to about 6 degrees (¶ [0332], angle 544 of between about 0 degrees and about 60 degrees);
wherein the needle guide comprises a straight insertion portion and an angled deployment portion (annotated Fig. 30 shows straight and angled portions);
wherein the inserting comprises causing the needle to be bent at an angle of between about 0 degrees to about 15 degrees in the bent configuration (¶ [0332], angle 544 of between about 0 degrees and about 60 degrees);

    PNG
    media_image1.png
    637
    975
    media_image1.png
    Greyscale
wherein the inserting comprises causing the needle to be bent at an angle of between about 6 degrees to about 10 degrees in the bent configuration (¶ [0332], angle 544 of between about 0 degrees and about 60 degrees). 

Regarding claim 4, Horvath does not explicitly disclose that the needle is elastically deformed. However, Horvath incorporates by reference Horvath ‘516 (¶ [0315], U.S. Pat. No. 9,192,516 … is incorporated herein by reference). Horvath; Christopher et al. (US 9192516 B2) incorporates Yu by reference (col. 5, lines 46-48). Yu; Dao-Yi et al. (US 20080108933 A1) discloses a needle comprising stainless steel (¶ [0091], needle 22 is made of a hard and rigid material such as stainless steel with a beveled sharpened distal tip). 
Therefore, needle 222 / 300 comprises a stainless steel material, and appears to be elastically deformed. Alternatively, it would have been obvious to deform the needle elastically to prevent any permanent changes to the needle from plastic deformation. 

Regarding claims 5-7, 13, 17 and 19-25, Horvath lacks an indexing structure and alignment index. Arce discloses an the indexing structure comprising a plurality of radially extending index protrusions (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of slots 36 in the tip 16; Figs. 10a, 10b show that slots 36 include slots and protrusions); 
wherein the tubular component comprises a coupler (col. 3, lines 58-68, Fig. 1a, intermediate "Leur-Lok" type needle receptor 20);
wherein the alignment index is formed along the coupler (col. 4, lines 37-40, Figs. 10a, 10b, a plurality of registering ribs 36' extending internally from the wall of the needle receptor 20);  
wherein the alignment index is positioned along a proximal portion of the coupler (Figs. 10a, 10b, (col. 4, lines 37-40, registering ribs 36' are positioned on a proximal portion of needle receptor 20);
wherein the indexing structure comprises a plurality of longitudinally extending index grooves that extend radially relative to the housing (Figs. 10a, 10b, a plurality of slots 36 extend radially relative to the syringe 10);
wherein the indexing structure comprises a plurality of radially extending index protrusions (Figs. 10a, 10b, a plurality of slots 36 comprises a plurality of radially extending protrusions);
wherein the aligning comprises rotationally aligning the tubular component relative to the housing (col. 4, lines 41-47, in all of the forms described in FIGS. 1a to 10b … each of the forms employs means for preventing turning relation between the tip and the receptor); 
wherein the rotationally aligning comprises selecting an indexed rotational position from a plurality of rotational positions (Figs. 10a, 10b, plurality of slots 36 comprise discrete grooves, which produce a discrete number of rotational positions); 
wherein the alignment index can be releasably engaged with the indexing structure of the housing (claim 1, a tip adapted to receive a removable needle sealingly carried by the cylinder);
to resist longitudinal movement of the tubular component relative to the inserter to prevent inadvertent detachment of the tubular component (col. 4, lines 41-47, in all of the forms described in FIGS. 1a to 10b, the interned lip 24 snaps into place in annular recess 17); 
wherein the one or more longitudinally extending grooves comprises one or more indentations or slots (Figs. 10a, 10b, plurality of slots 36 in the tip 16 are formed as indentations or slots). 
Arce positively engages a tubular component and transmits torque through the component. This gives a surgeon more precise control when maneuvering the distal tip of a syringe or tool. Regarding the rationale and motivation to modify Horvath with the indexing structure and alignment index of Arce, see discussion of claim 1 above. 

Response to Arguments
Applicant’s arguments filed 14 January 2021 regarding the rejection of claims 1-11, 13-17 and 19-23 as amended, under 35 USC § 103 over Horvath and Way, have been fully considered and are persuasive. After consideration of the amended claims, the claims are rejected on new grounds under 35 USC § 103 over Horvath and Arce (see above). 
Applicant’s arguments with respect to Way have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant submits that Way fails to teach or suggest “wherein the alignment index comprises one or more longitudinally extending grooves …” as recited in Claim 1 (remarks p. 7). Examiner notes that Horvath and Arce are cited in the new grounds of rejection as teaching all features of amended claims 1, 8 and 14. Arce explicitly discloses a removable tubular component comprising grooves or slots that correspond to a syringe tip (Figs. 10a, 10b, slots 36 and ribs 36'). 
Applicant respectfully requests that Claims 24 and 25 are indicated as allowable over the art of record (remarks p. 10). Examiner replies that claims 24 and 25 are rejected over Horvath and Arce as discussed above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loper Douglas A	US 2902995 A
Benz; Philip	US 20160101269 A1
Lum; Chee Leong et al.	US 20100217206 A1
Jin; Yun et al.	US 20120150129 A1
Spector; David M.	US 20080058717 A1
Ghannoum; Ziad R.	US 20060217740 A1
Kakish; Amer F.A. et al.	US 20100030146 A1
Seltzer; Leilani et al.	US 4740205 A
Walen; James G.	US 5888200 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781